DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the papers filed October 5, 2022  Currently, claims 1-4, 6, 8, 12-17 are pending.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The 101 rejection has been withdrawn in view of the amendments to the claims to require that each probe/primer is differentially fluorescently labeled.  Fluorescently labeled oligonucleotides are not naturally occurring. 
The 102 rejection over Milne has been withdrawn in view of the amendments to the claims requiring more than one oligonucleotide per chromosome.  Milne teaches one oligonucleotide per chromosome in 6 different mixtures. 
The 102 rejection over Heyden has been withdrawn in view of the amendments to the claims to require differentially fluorescently labeled oligonucleotides.  The CGH appears to only use a single label.  

Priority
This application is a divisional of 15/328,733 which is a 371 of PCT/US15/041988, filed July 24, 2015 and claims priority to provisional 62/028,644, filed July 24, 2014. 

Drawings
The drawings are acceptable. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Page 40-43 lists references that have not been considered unless on an IDS.  

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The Thomas and Breen references used in this office action was authored, in part, by the inventor of this application, namely Matthew Breen.  The examiner requires further information in order to make further determinations about the patentability of the instant claims.  In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
 The Thomas reference (2007) teaches numerous BAC clones for each canine chromosome, see Figure 3, for example. Thomas does not specifically teach the precise chromosomal locations for each of these oligonucleotides.  Claim 1 and 16 specifically requires probes, primers or pair of primers suitable for measuring copy number at particular regions of chrom 10 and 30. 

    PNG
    media_image1.png
    213
    207
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    158
    162
    media_image2.png
    Greyscale

Which, if any, of the BAC clones disclosed or described in Thomas are suitable for measuring a copy number of the recited regions in Claim 1 and 16? If so, please provide each of the clone numbers, location, chromosomal position and any additional relevant information for identification.  Moreover, please identify which label is used for each probe and the region associated with the probe.  
The Breen reference (Breen et al. (BMC Genomics, Vol. 5, No. 65, 2004) teaches numerous BAC clones and RH markers for each canine chromosome, see Table 1, for example. Breen does not specifically teach the precise chromosomal locations for each of these oligonucleotides.  Claims 1 and 16 specifically requires probes, primers or pair of primers suitable for measuring copy number at particular regions of chrom 10 and 30. The reference refers to data for all chromosomes located on a NCSU website.  Which, if any, of the BAC clones or RH markers disclosed or described in Breen are suitable for measuring a copy number of the recited regions in Claims 1 and 16? If so, please provide each of the clone numbers, location, chromosomal position and any additional relevant information for identification.  

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 8 is directed to “the at least two nucleic acid probes, primers or pair or primers…” lacks proper antecedent basis.  Claim 1, from which this claim depends no longer recites “at least two”.  It appears the claims were not amended to correspond to the new claim language.  
Claims 14-15 are directed to the 5 probe, primers or pair of primers that are claimed in Claim 1 and a further control where all of the oligonucleotides are labeled with different detectable labels.  Claim 1 requires the labels are fluorescent labels.  However, Claim 14 indicates the labels are different detectable labels.  Therefore, it is unclear whether the oligonucleotides have fluorescent labels and an additional detectable label or whether the fluorescent label is the detectable label.  Clarification could be provided by amending Claim 14 to recite fluorescent rather than detectable.  
Claim 16 is indefinite as being both incomplete, by its dependence on a cancelled claim; and for lack of antecedent basis for its limitation  (“The kit …”) which is not present in cancelled base claim 11. Amending claim 16 to refer to a claim which recites the kit, or deleting the claim,  would obviate the rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-4, 6, 12-15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (J. of Heredity, Am. Genetic Association, Vol. 98, No. 5, pages 474-484, 2007).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Thomas teaches genomic microarray for array comparative genomic hybridization (aCGH) analysis.  The microarray products, i.e. probes, measured copy number for all canine chromosomes, including CFA10:5, 10:14; 10:20, 30:9 and 30:19.  Thomas also teaches performing FISH for the chromosomes.  The aCGH analysis identified both whole and partial chromosome imbalances using cancer cases (abstract).  Tumor DNA from peripheral blood was labeled and hybridized to arrays.  The mean fluorescence ratio of each replicate was converted into a log2 ratio to weight chromosomal gains and losses equally and plotted graphically in genomic order (page 476, col. 1).  
Multicolor FISH analysis was used to further characterize the imbalances, revealing numerous structural chromosome rearrangement (abstract).  Chromosome specific tiling panels were designed by pooling all BAC probes for each chromosome and cohybridizing them in a single multiprobe 5-color FISH reaction to tile the chromosome (page 475, col. 2)(limitations of Claim 10, 11).  Chromosomes from tumor cells were analyzed.  The figures illustrate the position of the probes used.  For chromosome 10, the first 3 probes align to the regions claims and for chromosome 30, the 2nd two probes align to the regions claimed. 
Figure 3 illustrates analysis of all of the canine chromosomes including CFA10, and CFA30.  Figure 4 illustrates that whole-genome aCGH profile for the tumor profile (page 480).  The method combined aCGH/FISH approach.  
With regard to Claim 2-4, the probes of Thomas would function to detect chromosomes in different samples including cancer cells, biopsies and fresh samples, fixed sample, for example.  The intended use of the probes does not change the structure.  
With regard to Claim 6, products used by Thomas include detectable labels and labeling agents.  
With regard to Claim 17, the limitation that the kits contain instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit.  See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004)(holding that an inventor could not patent known kits by simply attaching new set of instructions to that product).  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 3, 2022